Citation Nr: 0620764	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  94-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1973 to September 1977, and information obtained 
on previous Remands indicates that he had service in the Army 
National Guard, to include active duty for training (ADT) 
from June 13, 1987, to June 28, 1987 and from June 12, 1992, 
to June 26, 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim has previously been before the Board, and 
was remanded in September 1996, March 1999, July 2003, and 
September 2004.  Since all directed development has been 
completed to the extent possible, the veteran's claim is 
properly before the Board at this time.

In April 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge pursuant to 
the provisions of 38 U.S.C.A. § 7107(e).  A transcript of the 
hearing is on file.


FINDINGS OF FACT

1.  ADT records indicate that the veteran injured his low 
back in June 1992; lay/buddy statements reflect that the 
veteran had also injured his back during ADT during the 
summer of 1987.

2.  Medical evidence of record indicates that lumbar strain 
resulted from the 1987 and 1992 ADT back injuries, which 
resolved after those injuries and is not currently 
manifested.

3.  The preponderance of the evidence indicates that several 
low back disorders are currently diagnosed, none of which has 
been etiologically related to service by competent evidence, 
either by virtue of direct service incurrence or by 
aggravation of a pre-existing disorder. 

4.  No congenital or developmental back disorder, nor 
arthritis, which has been shown to have existed prior to 
service was chronically aggravated by service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1). ).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the initial rating decision which is the basis 
for this appeal was issued many years before the VCAA was 
enacted; however, as will be discussed, the veteran has been 
provided a substantial amount of notice pertaining to the 
duty to assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In February and September 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
In addition, the veteran was advised, by virtue of a detailed 
August 1993 statement of the case (SOC) and many supplemental 
statements of the case (SSOCs) subsequently issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the July 
2003 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The claim for 
service connection is being denied, thereby rendering moot 
any concerns as to a rating or effective date for that issue.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records include a September 1973 enlistment 
examination and an August 1977 separation examination, both 
of which reveal that clinical evaluation of the spine was 
normal.  However, mild scoliosis of the dorsal spine was 
noted at both examinations.

Army National Guard enlistment examinations of January 1981 
and August 1984 revealed no abnormality of the spine.  

X-ray films taken in November 1991 revealed changes of muscle 
spasm, mild hypertrophic arthritis, and no evidence of a 
fracture.  Records indicate that at that time the veteran had 
injured his back at work lifting a box of copy paper.

The file includes a medical examination statement dated on 
June 19, 1992, indicating that the veteran had sustained a 
low back injury described as "temporary" while on ADT.  The 
report indicates that the veteran was in a military tent 
during annual training when the tent collapsed and he fell 
over a tent pole, injuring his lower back.  The veteran was 
seen on sick call and was returned to limited duty for 48 
hours on June 20, 1992.  

Medical records dated in June 1992 after the above injury 
show that the veteran reported history of a back injury five 
years previously when he was hauling ice, and indicated that 
he had not had it checked out at that time.  Medical 
assessments from June 1992 included mechanical back pain, 
"rule out" L4-5 (at the level of the 4th and 5th lumbar 
vertebrae) disc, lumbar strain, and muscle spasm.  A medical 
record dated June 29, 1992, indicates that the veteran had 
experienced muscle pain in the back since his back injury 
sustained earlier in June 1992.  Muscle spasms and full range 
of motion were noted.  A diagnosis of musculoskeletal pain 
was made.  

The veteran filed his original claim seeking service 
connection for a back injury in July 1992, indicating that he 
had injured his back in June 1992 during training.

A VA examination was conducted in November 1992.  The veteran 
complained of back pain since his June 1992 injury.  The 
diagnosis was chronic recurrent lumbosacral discomfort, 
probably musculoskeletal, without evidence historically or 
clinically of neurological impairment.  X-ray films revealed 
evidence of spina bifida occulta at L5.  There was no 
evidence of acute fracture or subluxation.  An anterior 
osteophyte was noted to be present at L3.

Service connection for a back injury/spina bifida L5 was 
denied in a May 1993 rating decision.

The veteran underwent a VA CT (computerized tomography) scan 
of the lumbar spine in September 1993 which revealed a 
developmental anomaly of the L5, no definite herniation.  
Disc bulging was noted and it was commented that this should 
be correlated with symptoms of acquired spinal stenosis.  

In his September 1993 substantive appeal, the veteran 
indicated that he was raising claims for a low back disorder 
on both a direct basis and based upon aggravation of a pre-
existing condition.

A military periodic examination of April 1994 indicated that 
the veteran had no abnormalities of the spine.  However, 
spinal stenosis and activity-related pain were noted.

The record includes a limited-duty profile report dated in 
April 1994, indicating that the veteran had spinal stenosis 
secondary to an anomalous L5 vertebra, which was to be 
evaluated by an orthopedist.

In an April 1994 statement from the veteran, he indicated 
that he did not have acquired spinal stenosis when he entered 
the military in October 1973.  He reported that his VA doctor 
had opined that being struck by a tent pole had aggravated 
his back problems.  The veteran stated that while with the 
Texas National Guard from May 1986 to June 1988 he had 
injured his back carrying large blocks of ice (each weighing 
300 pounds).  

In February 1995, the veteran's VA doctor issued a statement 
indicating that he was treating the veteran for spinal 
stenosis and degenerative disc disease, and recommended to 
the Texas National Guard that his profile be made permanent.

An April 1995 MRI (magnetic resonance image) of the lumbar 
spine revealed disc desiccation at the L2-3 and L4-5 levels, 
and mild spinal stenosis at L4-5.  

A sick slip dated in June 1995 indicates that the veteran had 
suffered an injury in the line of duty and that he could not 
run, march, or stand for long periods.  Also added to the 
record was a form signed by the veteran's doctor indicating 
that the veteran was 20 percent disabled to due to 
intervertebral disc syndrome, and 20 percent disabled due to 
moderate limited motion of the lumbar spine.

October 1995 correspondence from the Texas National Guard 
indicates that the veteran was placed on a permanent profile 
prohibiting running, but allowing walking, swimming, and 
cycling.

The veteran sustained an industrial spinal injury in early 
March 1997.  X-ray films dated in March 1997 revealed minor 
postural changes of the lumbar spine; spina bifida occulta at 
L5, and minor narrowing and degenerative changes at L3-4, or 
the L2-3, L3-4, and L4-5 disks.

A VA examination of the spine was conducted in April 1997.  
The veteran reported that he had initially injured his back 
in 1987 when lifting a block of ice, and again in 1992 while 
on active duty for training.  X-ray films revealed spina 
bifida occulta at L5, and mild decreased disc spaces at L3-4 
and L4-5.  The examiner opined that the veteran appeared to 
have some chronic low back pain that first started in 1987, 
with some exacerbation since then.  The examiner described it 
as chronic and episodic.  The examiner opined that it was 
very unlikely that spina bifida occulta had any causal 
relationship associated with low back pain, and it was noted 
that this had developed as a congenital malformation which 
the veteran had his entire life.  It was also commented that 
the veteran's low back pain had changed from mild to moderate 
in severity.  X-ray films of the lumbar spine revealed mild 
spurring.

In an addendum to the VA examination report added in June 
1997, the examiner concluded that the proper diagnosis was 
lumbosacral strain with acute exacerbations based on activity 
level, with few symptoms between exacerbations.  The examiner 
noted that the veteran had an original muscular injury in 
1987, with chronic exacerbations.  It was also noted that 
spina bifida occulta is a congenital anomaly.  The examiner 
indicated that in June 1992 the veteran had exacerbated a 
pre-existing condition with muscular strain in the back, but 
that it did not appear there was any change in pathology or 
that he had incurred any additional disability since 1987.

The record contains two January 1998 buddy statements from an 
individual who stated that he remembered the veteran as a 
comrade in the Texas National Guard in the summer of 1987, 
during which time they had to load and unload large blocks of 
ice (300 pounds).  A third buddy statement was added in 
October 2004, attesting to those facts and that the veteran 
reported that he had injured his back at that time.  

Workers compensation benefits for lumbar strain and herniated 
lumbar disc were approved in January 1998 and July 1999, 
respectively.

In December 1999, the veteran presented a statement 
indicating that he had been treated by Dr. H. since 1999 for 
a herniated disk.  An April 1999 medical statement from Dr. 
H. indicates that the veteran had experienced some 
intermittent back trouble over the years but had sustained an 
injury at work in 1997 which resulted in a fairly large 
herniated disk at L4-5.  

When seen by Dr. H. in September 2000, disc herniation at L4-
5, considerable disc disease at L3-4 and L2-3, and 
considerable spinal stenosis at L4-5 were all shown.

Another VA examination was conducted in September 2001.  X-
ray films revealed degenerative disc disease and arthropathy 
in the lower back, with some narrowing of the spinal canal.  
It was noted that the veteran had spina bifida occulta to S1 
(the 1st sacral segment) and congenital irregularities in the 
facet joints.  Diagnoses of: lumbar spondylosis and 
congenital abnormalities of the posterior elements and facet 
joints at L5-S1; degenerative disc disease of the lumbar 
spine and facet arthropathy, secondary to the foregoing; and 
lumbar strain - resolved, were made.  

The examiner opined that the veteran appeared to have 
sustained two straightforward back injuries while on military 
duty.  The examiner also believed that the degenerative 
arthritic changes which were noted in the 1991 X-ray films 
and confirmed by a 1993 CT scan were present prior to either 
the 1987 or 1992 injuries while on training, based upon 
evidence which showed that the central canal stenosis and 
congenital defects noted in previous evaluations were present 
long before the back injuries of 1987 and 1992.  The examiner 
further stated that the degenerative arthritic changes noted 
upon examination were not secondary to the 1987 and 1992 
injuries, but were due to a combination of activity and age-
related changes, combined with congenital abnormalities of 
the spine.  The examiner also proffered the opinion that the 
injuries sustained to the low back during training in 1987 
and 1992 were equivalent to lumbar strains.  The examiner 
opined that those injuries had resolved without sequelae, and 
that there was no evidence that any of the current symptoms 
(described as moderately severe) were related to anything 
which occurred while the veteran was on military duty.

The veteran was again provided a VA examination in May 2003, 
and the claims folder was reviewed.  The examiner noted that 
in 1987 the veteran had a "well-documented injury" to the 
back lifting 300 pounds.  The 1992 back injury sustained 
during training was also mentioned.  X-ray films of the 
lumbar spine showed degenerative joint disease at L4-5 and 
diffuse degenerative changes at L2-5.  The diagnosis was of a 
ruptured lumbar disc, L5-S1, manifested by weakness of the 
left foot and reflex changes, and it was noted that, as 
likely as not, this condition is unrelated to the congenital 
abnormalities which preceded entrance into service.  It was 
noted that the two well-documented injuries to the back 
(during training) had resolved without difficulty, and were 
unrelated to the current disc problems.  The examiner further 
opined that the degenerative changes of the lumbar spine were 
also unrelated to the service-connected problems.  

A medical statement from Dr. H. dated in June 2003 indicates 
that radiographic studies showed a large amount of 
degeneration of the lumbar spine, with osteophyte formation.

A VA examination was conducted in May 2005, and the claims 
folder was reviewed in conjunction therewith.  The veteran 
indicated that he had sustained three back injuries in the 
National Guard, those previously described as occurring in 
1987 and 1992, and another one occurring in June 1995, the 
latter when he was moving pumps for water purification 
systems.  It was also noted that he had sustained an 
industrial injury in 1997, for which Workers Compensation 
Benefits were awarded.  

The following conditions were diagnosed upon the May 2005 VA 
examination: (1) congenital spinal abnormality with spina 
bifida occulta, which pre-existed military service and was 
unchanged by military service; (2) herniated L4-5 disk, an 
industrial injury compensated under Workers Compensation and 
unrelated to and not worsened by military service; (3) mild 
scoliosis noted in 1977, an adolescent developmental problem 
not related to military service and unchanged due to military 
service; (4) degenerative changes of the lumbar spine, 
including degenerative disc disease and mild central canal 
stenosis, less likely than not due to military service and 
more likely due to advancing age, congenital and 
developmental spinal abnormalities, and the 1997 industrial 
injury, with the possibility noted that the degenerative 
changes of the lumbar spine might have been aggravated to a 
degree of 10 percent by military service; and (5) a history 
of lumbar strain related to injuries noted during ADT - 
resolved.

The veteran presented testimony at a videoconference hearing 
held before the undersigned in April 2006.  In essence, the 
veteran and his representative maintained that he sustained 
at least two back injuries during ADT which were either 
directly incurred in service, or were aggravating factors for 
pre-existing spinal conditions

III.  Pertinent Law and Regulations with Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Service connection 
may also be granted for disability resulting from disease or 
injury incurred or aggravated while performing active duty 
for training (ADT), or for injury incurred or aggravated 
while performing inactive duty training (IADT).  38 U.S.C.A. 
§§ 101(24), 106; 38 C.F.R. § 3.6.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered or disease contracted during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within one year after 
separation from active military service.  38 C.F.R. §§ 3.307, 
3.309(a).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2005).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153.  However, if VA fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2005)).  As noted above, the amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

The veteran has contended that he has a low back disorder due 
to injuries sustained in ADT in 1987 and 1992.  He also 
maintains that any back disorder which pre-existed either his 
period of active duty ervice which began in October 1973, or 
his periods of ADT in June 1987 or June 1992, was aggravated 
during ADT.  He does not specifically contend that he 
sustained a back injury during his period of active duty from 
October 1973 to September 1977, nor do the service medical 
records document any back injury during that period.  

The evidence reflects that the only condition of the spine 
noted prior to the veteran's enlistment into service in 1973 
was scoliosis.  Prior to his ADT in 1992, degenerative 
arthritis was documented in 1991.  Essentially, then, only as 
to these two conditions is the theory of aggravation 
applicable.

The clinical evidence of record documents a back injury on 
ADT in June 1992, resulting in diagnoses of lumbar spasms and 
strain.  There is no documented evidence that the veteran 
sustained a back injury on ADT in 1987.  However, lay 
statements have been presented from three sources attesting 
to the veteran's ADT participation in 1987, his assignment 
carrying 300-pound blocks of ice, and back problems he 
reported having as a result.  To this extent, the Board finds 
the account of the veteran's back injury in 1987 credible; 
however, the extent of that injury is unclear without any 
contemporaneous medical records of that event, and therefore 
the Board must rely on subsequent records and clinical 
evidence in assessing the merits of the claim overall.

Essentially, the veteran has many currently diagnosed 
disorders of the lumbar spine, and therefore the clearest way 
to assess this claim is to list those and discuss whether any 
currently manifested disorder has been etiologically linked 
to service, either directly or by virtue of aggravation of a 
pre-existing condition.  

At the 2005 VA examination, the following conditions were 
diagnosed: (1) congenital spinal abnormality with spina 
bifida occulta; (2) herniated L4-5 disk; (3) mild scoliosis 
noted in 1977; (4) degenerative changes of the lumbar spine, 
including degenerative disc disease and mild central canal 
stenosis; and (5) a history of lumbar strain related to 
injuries noted during ADT - resolved.

As indicated, scoliosis is currently diagnosed, and it was 
initially noted on the 1973 and 1977 service examination 
reports.  Therefore, there is no question that this disorder 
existed prior to service, and accordingly the pertinent issue 
is whether this condition was aggravated during later periods 
of ADT.  X-ray films dated in 1992 and 1997 also revealed 
evidence of spina bifida occulta at L5, and the Board will 
also consider this disorder under the theory of aggravation.  
X-ray films of 2001 revealed spina bifida occulta to S1 and 
congenital irregularities in the facet joints, diagnosed as 
congenital abnormalities of the posterior elements and facet 
joints at L5-S1.  In May 2003 a VA examiner commented that 
the veteran had congenital abnormalities which had preceded 
his entrance into active duty.  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).  The VA General Counsel in a precedent 
opinion indicated that there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes, in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, because of 38 
C.F.R. § 3.303(c), is not subject to service connection in 
its own right, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.

Under the aforementioned definition, both scoliosis and spina 
bifida occulta are congenital defects.  Moreover, most 
recently in 2005, when a congenital spinal abnormality with 
spina bifida occulta was diagnosed on VA examination, it was 
commented that this condition had pre-existed military 
service and was unchanged by military service.  Also 
diagnosed at that time was mild scoliosis, noted in 1977, 
described as an adolescent developmental problem not related 
to military service and unchanged due to military service.  
These medical opinions establish that the congenital defects 
were not aggravated by service, and that there has been no 
additional disability due to disease or injury superimposed 
upon such defects during service.  There is no competent 
opinion to the contrary presented; accordingly, service 
connection is not warranted for the veteran's congenital 
defects including scoliosis and spina bifida, which existed 
prior to service and were not aggravated therein.

The evidence reflects that a current diagnosis of a herniated 
L4-5 disk has also been made since the veteran's 1992 ADT 
service.  The veteran sustained an industrial spinal injury 
in early March 1997.  Evidence from Dr. H dated in 1999 
indicates that the veteran had experienced some intermittent 
back trouble over the years, but in 1997 sustained an injury 
at work which resulted in a fairly large herniated disk at 
L4-5.  Workers compensation benefits for the herniated lumbar 
disc were approved in July 1999.  This evidence, in and of 
itself, establishes that the veteran sustained an industrial 
injury of the spine many years after his ADT, manifested by a 
herniated disk at L4-5.  A VA medical opinion of 2005 
reflects that this was unrelated to, and not worsened by, 
military service.  There is no evidence to the contrary; 
accordingly, service connection is not warranted for this 
disorder of the spine.  

Medical records show that lumbar strain was diagnosed in 
conjunction with the veteran's 1992 ADT spinal injury.  
However, the veteran has no current clinical pathology or 
diagnosis of lumbar strain.  Upon examination in 2001, the 
examiner also opined that the injuries sustained to the lower 
back during training in 1987 and 1992 were equivalent to 
lumbar strains, and determined that that they had resolved 
without sequelae and there was no evidence that any of the 
current symptoms (described as moderately severe) were 
related to anything which occurred while the veteran was on 
military duty.  When examiner in 2005, a diagnosis of a 
history of lumbar strain related to injuries noted during ADT 
- resolved, was made.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).   Based on the aforementioned evidence, the Board 
is unable to conclude that lumbar strain represents a 
permanent, chronic disability related to the veteran's period 
of service.  There is no indication that lumbar strain is 
currently manifested or that it has been active at any time 
during the past few years, and consequently that condition 
was not incurred in or aggravated by service.  Since there is 
no current diagnosis of lumbar strain, the claim (as related 
to this disorder) must be denied on this basis alone.

The only other back disorder diagnosed during the 2005 VA 
examination was degenerative changes of the lumbar spine, 
including degenerative disc disease and mild central canal 
stenosis.  X-ray films identified mild hypertrophic arthritis 
as early as November 1991, even prior to the veteran's spinal 
injury sustained on ADT in 1992.  Accordingly, both the 
theories of direct service incurrence and aggravation will be 
considered as pertains to this particular diagnosed disorder.  
Spinal stenosis was identified in 1993 and 1994.  An April 
1995 MRI of the lumbar spine revealed disc desiccation at the 
L2-3 and L4-5 levels and mild spinal stenosis at L4-5.  When 
he was seen by Dr. H. in September 2000, considerable disc 
disease at L3-4 and L2-3 and considerable spinal stenosis at 
L4-5 was shown.  

The record contains three opinions regarding the relationship 
between degenerative arthritis/stenosis and service.  When 
examined in 2001, the examiner believed that the degenerative 
arthritic changes which were shown on 1991 X-ray films, and 
later confirmed by 1993 CT scan, were present prior to either 
the 1987 or 1992 injuries while on training.  The examiner 
opined that the degenerative arthritic changes noted upon 
examination were not secondary to the 1987 and 1992 injuries, 
but were due to a combination of activity and age-related 
changes, combined with congenital abnormalities of the spine.  
Upon evaluation in 2003, the examiner essentially opined that 
degenerative changes of the lumbar spine were unrelated to 
service.  

When the veteran was evaluated by VA in 2005, degenerative 
changes of the lumbar spine, including degenerative disc 
disease and mild central canal stenosis were diagnosed and 
the examiner's opinion was that it was unlikely to be due to 
military service and more likely due to the veteran's 
advancing age, congenital and developmental spinal 
abnormalities, and the 1997 industrial injury.  Clearly, the 
2005 opinion, as had the 2001 and 2003 opinions, indicated 
that there was no indication of direct service incurrence 
with respect to the aforementioned disorders.  


However, the VA examiner in 2005 also commented that it was 
possible that the degenerative changes of the lumbar spine 
might have been aggravated to a degree of 10 percent by 
military service.  This comment represents the only competent 
evidence which could possibly be interpreted as relating 
degenerative changes of the lumbar spine, including 
degenerative disc disease and mild central canal stenosis to 
service, by virtue of aggravation of a pre-existing disorder.  
However, there is a significant body of judicial precedent in 
this realm involving situations where language used by an 
examiner to the effect that there "could" be a connection 
or that there "may" be a connection.  The Court has held 
that such statements only indicate a possibility, not 
probability, of a nexus.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (letter from a physician indicating that 
veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (Court held physician's opinion that the 
veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative").  

In light of the aforementioned holdings, the 2005 opinion of 
the VA examiner pertaining to that particular point (the 
possibility of aggravation to a 10 percent degree) is not 
accorded any significant probative value, and there is no 
other evidence of record which establishes or even suggests 
that service connection is warranted for degenerative changes 
of the lumbar spine, including degenerative disc disease and 
mild central canal stenosis, by virtue of aggravation of a 
pre-existing disorder or by direct service incurrence.  
Accordingly, inasmuch as the 2005 VA opinion is speculative 
at best, it is not sufficient to support a grant of service 
connection for a low back disorder, specifically for 
degenerative changes of the lumbar spine, including 
degenerative disc disease and mild central canal stenosis, 
based on aggravation.


In summary, with regard to the claimed low back disorder, the 
Board has carefully considered the appellant's statements, 
his hearing testimony, and the lay statements presented on 
his behalf.  The veteran is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
neither he nor any other layperson who offered evidence in 
this case is competent to offer a medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that these sources, including the 
appellant, have specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on a matter requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorder claimed and his active military 
service, whether active duty or active duty for training.

Therefore, as explained herein, since the evidence 
preponderates against the claim for service connection (as 
evaluated both as direct service incurrence and by virtue of 
aggravation, as applicable) for the veteran's low back 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. §  5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


